Exhibit 10.2
CLAIRE’S INC.
2400 W. Central Rd.
Hoffman Estates, IL 60192
[date]
[name]
[address]
Re: Grant of Stock Options
Dear [first name]:
We are pleased to inform you that you have been granted options to purchase
________________1 shares of common stock of Claire’s Inc. (the “Company”), the
parent company of Claire’s Stores, Inc. As further described below, the options
have varying features relating to vesting and are denominated as a “Time Option”
and a “Performance Option”. These options are collectively referred to as the
“Options”. The Options have been granted pursuant to the Company’s Stock
Incentive Plan (the “Plan”), a copy of which is attached as Exhibit A, and the
Options and underlying Shares are subject in all respects to the provisions of
the Plan (including, without limitation, Section 8), except as specifically
modified hereby. Capitalized terms not otherwise defined in the text or in
paragraph 6 are defined in the Plan.

1.   Time Option: The key terms of the Time Option are as follows:

  (a)   Number of Shares.                                              (b)  
Exercise Price per Share. $10.00     (c)   Vesting. The Time Option will vest
and become exercisable in four equal annual installments on each of the first
four anniversaries of the date hereof, provided that the Time Option will become
fully vested and exercisable immediately prior to a Change of Control.

2.   Performance Option: The key terms of the Performance Option are as follows:

  (a)   Number of Shares.                                              (b)  
Exercise Price per Share. $10.00     (c)   Vesting. The Performance Option will
become fully vested and immediately exercisable upon, and only upon, (i) any
Measurement Date where the Value Per Share equals or exceeds the Target Stock
Price (the “Performance Goal”), (ii) an IPO that is consummated on or prior to
the last day of the Company’s 2012 fiscal year at a price per Share at least
equal to the Target IPO Price, or (iii) the last day of any fiscal quarter prior
to or coincident with the last day of the Company’s 2012 fiscal year if, during
the immediately preceding 12 month period, (x) the Company’s consolidated EBITDA
is at least $390 million, and (y) the sum of its net debt (total debt less cash)
plus 8 times rent expense does not exceed 6.25 times the sum of EBITDA plus rent
expense.

 

1   total of 1(a) and 2(a)

 



--------------------------------------------------------------------------------



 



3.   Termination of the Options. The Options shall terminate pursuant to the
provisions of Section 5 of the Plan, provided that a Performance Option shall
terminate no later than the date of a Claire’s Investors Liquidity Event to the
extent the Performance Goal is not achieved at such time, or was not previously
achieved.   4.   Representations. By accepting this award of Options, you
represent to the following, and understand that the Company would not have
granted this award to you but for your representations and acknowledgements
below.

  (a)   Shares Unregistered; Investor Knowledge. You acknowledge and agree that
(i) neither the grant of the Options nor the offer to acquire Shares upon
exercise thereof has been registered under applicable securities laws;
(ii) there is no established market for the Shares and it is not anticipated
that there will be any such market for the Shares in the foreseeable future; and
(iii) your knowledge and experience in financial and business matters are such
that you are capable of evaluating the merits and risks of any investment in the
Shares.     (b)   Acknowledgement. You acknowledge and agree that: (i) this
award is a one-time benefit, which does not create any contractual or other
right to receive future awards, or benefits in lieu of awards; (ii) all
determinations with respect to any such future awards, including, but not
limited to, the times when awards shall be granted, the number of shares subject
to each award, the exercise or purchase price, and the time or times when each
award shall vest, will be at the sole discretion of the Company; (iii) this
award is not part of normal or expected compensation for purposes of calculating
any severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments; and
(iv) THAT THIS AWARD SHALL NOT CREATE A RIGHT TO FURTHER EMPLOYMENT WITH THE
COMPANY OR ITS AFFILIATES AND SHALL NOT INTERFERE WITH THE ABILITY OF THE
COMPANY OR ANY OF ITS AFFILIATES TO TERMINATE YOUR EMPLOYMENT RELATIONSHIP AT
ANY TIME, AND UPON TERMINATION OF YOUR EMPLOYMENT FOR ANY REASON WHATSOEVER, ANY
RIGHTS IN RESPECT OF THE OPTIONS OR THE UNDERLYING SHARES TO WHICH YOU WOULD
HAVE BEEN ENTITLED HAD YOUR EMPLOYMENT NOT TERMINATED SHALL LAPSE UPON THE DATE
OF TERMINATION UNLESS EXPRESSLY STATED OTHERWISE HEREIN OR THE PLAN, AND YOU
SHALL NOT BE ENTITLED TO ANY COMPENSATION IN RESPECT OF LOSS OF ALL OR ANY OF
THE OPTIONS OR UNDERLYING SHARES.

2



--------------------------------------------------------------------------------



 



  (c)   Employee Data Privacy. You consent to the collection, use and transfer
of personal data as described in this paragraph 5(c). You understand that the
Company and its Affiliates hold certain personal information about you
including, but not limited to, your name, home address and telephone number,
date of birth, social security number, salary, nationality, job title, common
shares or directorships held in the Company, details of all other entitlement to
common shares awarded, cancelled, exercised, vested, unvested or outstanding in
your favor, for the purpose of managing and administering this award (“Data”).
You further understand that the Company and/or its Affiliates will transfer Data
among themselves as necessary for the purposes of implementation, administration
and management of this award, and that the Company and/or any of its Affiliates
may each further transfer Data to any third parties assisting the Company in
such implementation, administration and management. You authorize them to
receive, possess, use, retain and transfer Data in electronic or other form, for
the purposes of implementing, administering and managing this award, including
any requisite transfer of such Data as may be required for the administration of
this award and/or the subsequent holding common shares on your behalf to a
broker or other third party with whom the shares acquired on exercise may be
deposited. You understand that he or she may, at any time, view the Data,
require any necessary amendments to it or withdraw the consent herein in writing
by contacting the local human resources representative.     (d)  
Confidentiality. You agree not to disclose or discuss in any way the terms of
this award to or with anyone other than members of your immediate family, or
your personal counsel or financial advisors (and you will advise such persons of
the confidential nature of this offer).

5.   Vesting upon Death/Disability. As to the Time Option, a portion of such
Option will become vested and exercisable upon termination of your employment
with the Company and its Affiliates by reason of your death or Disability, such
portion to equal the portion of the Option that would have vested on the next
scheduled vesting date had your employment not so terminated, multiplied by a
fraction, the numerator of which is the number of days that elapsed from the
most recent vesting date to the date of such termination, and the denominator of
which is 365.   6.   Definitions. For purposes of this letter:

  (a)   “Apollo” means Apollo Management VI, L.P. and its Affiliates or any
entity controlled thereby or any of the partners thereof.

3



--------------------------------------------------------------------------------



 



  (b)   “Board” means the board of directors of the Company, or any committee
thereof duly authorized to act on behalf of the Board.     (c)   “Capital Stock”
of any Person means any and all shares, interests, rights to purchase, warrants,
options, participations or other equivalents of or interests in, however
designated, equity of such Person, including any Preferred Stock, but excluding
any debt securities convertible into such equity.     (d)   “Change of Control”
means:

  (i)   any event occurs the result of which is that any “Person,” as such term
is used in Sections 13(d) and 14(d) of the Exchange Act, other than one or more
Permitted Holders or their Related Parties, becomes the beneficial owner, as
defined in Rules l3d-3 and l3d-5 under the Exchange Act (except that a Person
shall be deemed to have “beneficial ownership” of all shares that any such
Person has the right to acquire within one year) directly or indirectly, of more
than 50% of the Voting Stock of the Company or any successor company thereto,
including, without limitation, through a merger or consolidation or purchase of
Voting Stock of the Company; provided that none of the Permitted Holders or
their Related Parties have the right or ability by voting power, contract or
otherwise to elect or designate for election a majority of the Board; provided
further that the transfer of 100% of the Voting Stock of the Company to a Person
that has an ownership structure identical to that of the Company prior to such
transfer, such that the Company becomes a wholly owned Subsidiary of such
Person, shall not be treated as a Change of Control;     (ii)   after an initial
public offering of Capital Stock of the Company during any period of two
(2) consecutive years, individuals who at the beginning of such period
constituted the Board, together with any new directors whose election by such
Board or whose nomination for election by the stockholders of the Company was
approved by a vote of a majority of the directors of the Company then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority of the Board then in office;     (iii)   the
sale, lease, transfer, conveyance or other disposition, in one or a series of
related transactions other than a merger or consolidation, of all or
substantially all of the assets of the Company and its Subsidiaries taken as a
whole to any Person or group of related Persons other than a Permitted Holder or
a Related Party of a Permitted Holder; or

4



--------------------------------------------------------------------------------



 



  (iv)   the adoption of a plan relating to the liquidation or dissolution of
the Company.

  (e)   “Claire’s Investors Liquidity Event” means any transaction (including,
without limitation, a stock sale, redemption or buy back, merger, consolidation
or otherwise) immediately following which all of the Shares held by all Claire’s
Investors have been exchanged for or converted into consideration, all or
substantially all of which consists of cash or readily marketable securities
that the Claire’s Investors can immediately resell for cash at prevailing quoted
prices without legal, contractual or market restrictions.     (f)   “Exchange
Act” means the Securities Exchange Act of 1934, as amended.     (g)   “Investor
Sale” means of sale of Shares by a Claire’s Investor in connection with or
following a Qualified Public Offering.     (h)   “Investor Percentage” means the
percentage derived by dividing (i) the number of Shares of Common Stock held by
all Claire’s Investors immediately following the applicable Investor Sale, by
(ii) the number of Shares held by all Claire’s Investors as of the date hereof
(subject to adjustment for stock splits etc.).     (i)   “Fully Diluted Shares”
means, on any Measurement Date, the number of Shares outstanding, plus the
number of Shares subject to all outstanding options, warrants and rights to
acquire Shares, whether or not exercisable.     (j)   “Measurement Date” means
(1) prior to a Qualified IPO, the last day of any fiscal quarter, (2) following
a Qualified IPO, each trading day, starting with the 90th trading day following
the Qualified IPO, or (3) the date of a Claire’s Investors Liquidity Event,
whether before or after a Qualified IPO.     (k)   “Net Equity Value” means
(1) 8.5 multiplied by the Company’s consolidated earnings, before interest,
income taxes, depreciation and amortization (“EBITDA”) for the four fiscal
quarters ending upon a Measurement Date, plus (2) the sum of cash, cash
equivalents, and the aggregate exercise price of all outstanding options or
warrants to purchase Shares, whether or not exercisable, in each case as of the
Measurement Date, less (3) all debt and capital leases outstanding as of the
Measurement Date. EBITDA, cash and debt shall be determined by the Committee
based on the Company’s financial statements for such period, subject to such
adjustments to reflect unusual, nonrecurring or extraordinary events as the
Committee shall deem equitable and appropriate.     (l)   “Permitted Holder”
means Apollo.

5



--------------------------------------------------------------------------------



 



  (m)   “Preferred Stock” as applied to the Capital Stock of any corporation
means Capital Stock of any class or classes, however designated, that is
preferred as to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such
corporation, over shares of Capital Stock of any other class of such
corporation.     (n)   “Related Party” means:

  (i)   any controlling stockholder, 50% (or more) owned Subsidiary, or
immediate family member (in the case of an individual) of any Permitted Holder;
or     (ii)   any trust, corporation, partnership, limited liability company or
other entity, the beneficiaries, stockholders, partners, members, owners or
Persons beneficially holding an 50% or more controlling interest of which
consist of any one or more Permitted Holders and/or such other Persons referred
to in the immediately preceding clause (1).

  (o)   “Subsidiary” means, with respect to any specified Person:

  (i)   any corporation, association or other business entity of which more than
50% of the total voting power of shares of Capital Stock entitled (without
regard to the occurrence of any contingency and after giving effect to any
voting agreement or stockholders’ agreement that effectively transfers voting
power) to vote in the election of directors, managers or trustees of the
corporation, association or other business entity is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and     (ii)   any
partnership (a) the sole general partner or the managing general partner of
which is such Person or a Subsidiary of such Person or (b) the only general
partners of which are that Person or one or more Subsidiaries of that Person (or
any combination thereof).

  (p)   “Target Stock Price” means $10.00, accumulated at an effective annual
rate of 22.5% from May 29, 2007 to the Measurement Date, provided that the
Committee shall make such adjustment to the Target Stock Price as it determines
is equitable and appropriate to reflect changes to the outstanding Shares or
capital structure of the Company, including contributions and distributions of
capital.     (q)   “Value Per Share” means (1) prior to a Qualified IPO, the Net
Equity Value divided by the Fully Diluted Shares, (2) following a Qualified IPO,
the average closing price of a Share for the period of 90 consecutive trading
days ending on the Measurement Date, or (3) upon a Claire’s Investors Liquidity
Event, the price per Share realized by the Claire’s Investors.

6



--------------------------------------------------------------------------------



 



  (r)   “Voting Stock” of an entity means all classes of Capital Stock of such
entity then outstanding and normally entitled to vote in the election of
directors or all interests in such entity with the ability to control the
management or actions of such entity.

7.   Federal Taxes: The Options granted to you are treated as “nonqualified
options” for federal tax purposes, which means that when you exercise, the
excess of the value of the Shares issued on exercise over the exercise price
paid for the Shares is income to you, subject to wage-based withholding and
reporting. When you sell the Shares acquired upon exercise, the excess (or
shortfall) between the amount you receive upon the sale and the value of the
shares at the time of exercise is treated as capital gain (or loss). State and
local taxes may also apply. You should consult your personal tax advisor for
more information concerning the tax treatment of your Options. The Company is
not making any representations concerning the tax treatment of the Options, and
is not responsible for any taxes, interest or penalties you incur in connection
with your Options, even if the taxing authorities successfully challenge any
position taken by the Company in respect of wage withholding and reporting or
otherwise.

We are excited to give you this opportunity to share in our future success.
Please indicate your acceptance of this option grant and the terms of the Plan
by signing and returning a copy of this letter.

          Sincerely,


CLAIRE’S INC.
    By:   /s/       Name:   Eugene S. Kahn      Title:   Chief Executive
Officer     

Agreed to and Accepted by:
 
 

7